COURT OF APPEALS OF VIRGINIA


Present: Judge McClanahan, Senior Judges Coleman and Annunziata


GENESYS CONFERENCING, INC. AND
 PACIFIC INDEMNITY CO.
                                                                 MEMORANDUM OPINION*
v.     Record No. 1307-05-4                                          PER CURIAM
                                                                   NOVEMBER 1, 2005
WILLIAM M. HARPER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert C. Baker, Jr.; Dobbs & Baker, on brief), for appellants.

                 (Benjamin J. Trichilo; Trichilo, Bancroft, McGavin, Horvath &
                 Judkins, P.C., on brief), for appellee.


       Genesys Conferencing, Inc. and its insurer (hereinafter referred to as “employer”) appeal

a decision of the Workers’ Compensation Commission awarding benefits to William M. Harper

(claimant). Employer contends the commission erred in finding that claimant proved he

(1) adequately marketed his residual work capacity between June 17, 2004 and August 18, 2004;

and (2) continued to be disabled after October 14, 2004, as a result of his compensable October

27, 2003 injury by accident.1 We have reviewed the record and the commission’s opinion and

find no reversible error. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Harper v. Genesys Conferencing Inc., VWC File No. 216-42-34 (May 3,



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         Employer also argues in its opening brief that the commission erred in finding that
claimant justifiably refused selective employment, citing to pages 111 and 233-34 of the joint
appendix as the place where this issue was preserved for appellate review. Our review of the
record reveals that employer never raised the defense of unjustified refusal of selective
employment before the commission. Accordingly, we will not address it for the first time on
appeal. See Rule 5A:18.
2005). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                           -2-